      Case 2:19-cv-11913-ILRL-MBN Document 1 Filed 07/29/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 PLAQUEMINE POINT SHIPYARD, LLC                 CIVIL ACTION NO.
 AND CHEM CARRIERS, LLC
                                                JUDGE
 VERSUS
                                                MAGISTRATE JUDGE
 KIRBY INLAND MARINE, LP


                                 ORIGINAL COMPLAINT
       The Complaint of Plaquemine Point Shipyard, LLC and Chem Carriers, LLC

against Kirby Inland Marine, LP in a cause of allision, tort, civil and maritime, and within

the meaning of Rule 9(h) of the Federal Rules of Civil Procedure, respectfully avers, upon

information and belief, as follows:

                                          I.

       At all times herein, plaintiff, Plaquemine Point Shipyard, LLC (hereinafter “PPS”),

was and is a Louisiana limited liability company with its principal place of business in the

State of Louisiana. PPS is the owner and operator of a shipyard located on the left

descending bank of the Mississippi River in Sunshine, Louisiana.

                                         II.

       At all times pertinent herein, plaintiff, Chem Carriers, LLC (“Chem Carriers”), was

and is a Louisiana limited liability company with its principal place of business in the State

of Louisiana and was the owner and/or operator of Barges CCL-404 and CCL-407.

                                        III.

       At all times pertinent herein, upon information and belief, defendant, Kirby Inland

Marine, LP (“Kirby”), was and is a foreign limited partnership with its principal place of
       Case 2:19-cv-11913-ILRL-MBN Document 1 Filed 07/29/19 Page 2 of 5



business in Houston, Texas, authorized to do and doing business within the State of

Louisiana and within the jurisdiction of this Honorable Court.

                                          IV.

       At all times pertinent herein, Kirby was the owner and operator of the M/V

LEVITICUS, an inland towboat, Official No. 577329.

                                           V.

       This is an admiralty and maritime claim within the jurisdiction of the United States

and this Honorable Court within the meaning of 28 U.S.C. §1333 and Rule 9(h) of the

Federal Rules of Civil Procedure.

                                          VI.

       Venue is proper in this Court pursuant to 28 U.S.C. §1391 because Kirby has

sufficient contacts within this district, subjecting it to the personal jurisdiction of this Court.

                                         VII.

       On or about March 6, 2019, the M/V LEVITICUS was downbound on the

Mississippi River at or near Mile 208 with several barges in tow.

                                         VIII.

       On or about the aforesaid date, Barges CCL-404 and CCL-407 were moored at

the PPS shipyard on the left descending bank of the Mississippi River.

                                          IX.

       On or about the aforesaid date, the M/V LEVITICUS and her tow collided with the

PPS shipyard and Barges CCL-404 and CCL-407.




                                                 2
      Case 2:19-cv-11913-ILRL-MBN Document 1 Filed 07/29/19 Page 3 of 5



                                         X.

       The aforesaid allision was caused as a result of the fault and/or neglect of Kirby

and/or its agents and employees, for whom Kirby is vicariously responsible in the

following non-exclusive respects:

          a. Failing to provide a safe, seaworthy and properly maintained vessel

              appropriate to the responsibility undertaken by Kirby;

          b. Failing to properly maintain a vessel;

          c. Failure to comply with the rules of the road;

          d. Failing to exercise due care to avoid the allision; and

          e. All other negligent acts and/or omissions that will be shown at the

              trial of this action.

                                        XI.

       As a result of the aforesaid allision, Barges CCL-404 and CCL-407 were damaged.

                                        XII.

       As a result of the aforesaid allision, PPS’s shipyard, facilities, equipment, and

property were damaged.

                                       XIII.

       As a result of the aforesaid allision, PPS has and/or will sustain damages, including

but not limited to, temporary and permanent repair costs for its shipyard, facility,

equipment, survey expenses, loss of use, lost profits and any and all other damages

which will be shown at the trial of this matter.




                                               3
      Case 2:19-cv-11913-ILRL-MBN Document 1 Filed 07/29/19 Page 4 of 5



                                     XIV.

      As a result of the aforesaid allision, Chem Carriers has and/or will sustain

damages, including but not limited to, repair costs for the barges, survey expenses, loss

of use and/or charter hire, fleeting expenses, offloading expenses, and any and all other

damages which will be shown at the trial of this matter.

                                     XV.

      Kirby is liable to PPS, for all damages sustained by PPS herein, including but not

limited to, damage to the shipyard, temporary and permanent repair costs, survey

expenses, and/or loss of use, etc.

                                     XVI.

      Additionally, Kirby is liable to Chem Carriers for all damages sustained by Chem

Carriers herein, including but not limited to, damage to the barges, repair costs, survey

expenses, loss of use and/or charter hire, fleeting expenses, offloading expenses, etc.

      WHEREFORE, plaintiffs, Plaquemine Point Shipyard, LLC and Chem Carriers,

LLC, pray that after due proceedings are had, judgment be entered in their favor, and

against defendant, Kirby Inland Marine, LP, for all damages sustained herein, plus

interest and costs and for such other general and equitable relief as this Honorable Court

deems proper.




                                            4
      Case 2:19-cv-11913-ILRL-MBN Document 1 Filed 07/29/19 Page 5 of 5



[Signature and Certificate of Service on following page.]

                                         Respectfully submitted,
                                                s/Georges M. Legrand
                                         GEORGES M. LEGRAND, T.A. (Bar #8282)
                                         MICHAEL T. NEUNER (Bar #36605)
                                         Mouledoux, Bland, Legrand & Brackett
                                         701 Poydras Street, Suite 4150
                                         New Orleans, LA 70139
                                         Telephone: 504-595-3000
                                         Facsimile: 504-522-2121
                                         E-Mail: glegrand@mblb.com;
                                         mneuner@mblb.com
                                         Attorneys for Plaintiffs, Plaquemine Point
                                         Shipyard, LLC and Chem Carriers, LLC


PLEASE SERVE:
Kirby Inland Marine, LP
Through its Registered Agent for service of process
Corporation Service Company
501 Louisiana Avenue
Baton Rouge, LA, 70802




                                            5
